UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (MarkOne) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March 31, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File No.001-36847 Invitae Corporation (Exact name of the registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-1701898 (I.R.S. Employer
